     Case 2:20-cv-00010-JAD-DJA Document 23 Filed 05/20/20 Page 1 of 2



 1   Kevin C. Barrett, State Bar No. 8959
     BARRETT & MATURA, P.C.
 2   7575 Vegas Drive, Suite 150c
     Las Vegas, NV 89128
 3   Telephone: (702) 833-1033
     Facsimile: (602) 792-5711
 4   Email: kbarrett@barrettmatura.com
 5   Attorney for Colony Insurance Company
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA
 8
      ARIZONA CIVIL CONSTRUCTORS, INC., a
 9    Nevada corporation,
                                                     Case No. 2:20-cv-00010-JAD-DJA
10                  Plaintiff,
11    v.                                             STIPULATION AND ORDER TO
                                                     EXTEND DEADLINE TO RESPOND
12                                                   TO MOTION FOR GOOD FAITH
      COLONY INSURANCE COMPANY; HDI                  DETERMINATION OF SETTLEMENT
13    GLOBAL SPECIALTY SE, fka
      INTERNATIONAL INSURANCE                        (Second Request)
14    COMPANY OF HANNOVER SE;
      MIDWEST FAMILY MUTUAL
15    INSURANCE COMPANY; DOES I-X,
      inclusive; AND ROE CORPORATIONS I-X,
16    inclusive,
17                  Defendants.

18
            Pursuant to Local Rule 7-1 and IA 6-1, the parties hereby submit this Stipulation and
19
     Order to extend the deadline to respond to Plaintiff’s Motion for Good Faith Determination
20
     of Settlement, filed with this Court on April 10, 2020 (ECF 19). Due to the ongoing health
21
     concerns and limited staffing, the parties require additional time in order to adequately
22
     respond to this Motion. In addition, Plaintiff Arizona Civil Constructors, Inc. and Defendant
23
     Colony Insurance Company (“Colony”) have been participating in ongoing settlement
24
     discussions, which may affect Colony’s response to this Motion.
25
            Therefore, the parties request that this Court order an additional extension until June
26
     8, 2020 to file a Response.
27
            This Stipulation is submitted in good faith and not to cause any unnecessary delay.
28
     Case 2:20-cv-00010-JAD-DJA Document 23 Filed 05/20/20 Page 2 of 2



 1     This is the parties’ second request for such an extension.
 2            DATED this 19th day of May 2020.
 3
                                              BARRETT & MATURA, P.C.
 4
 5                                            By:       /s/ Kevin C. Barrett
                                                        Kevin C. Barrett
 6                                                      7575 Vegas Drive, Suite 150c
                                                        Las Vegas, NV 89128
 7                                                      Attorney for Defendant Colony Insurance
                                                        Company
 8
                                              By:       /s/ Brandi M. Planet
 9                                                      John Randall Jefferies, Esq.
                                                        Brandi M. Planet, Esq.
10                                                      Chelsie A. Adams, Esq.
                                                        300 South 4th Street, 14th Floor
11                                                      Las Vegas, Nevada 89101
                                                        Attorneys for Plaintiff Arizona Civil
12                                                      Constructors, Inc.
13
                                              By:       /s/ Dione C. Wrenn
14                                                      Robert S. Schumacher
                                                        Dione C. Wrenn
15                                                      300 South 4th Street, Suite 1550
                                                        Las Vegas, Nevada 89101
16                                                      Attorneys for Defendant Midwest Family
                                                        Mutual Insurance Company
17
18
19
                                                        IT IS SO ORDERED
20
21
22                                                      _________________________________
                                                        UNITED     STATES
                                                        UNITED STATES         MAGISTRATE
                                                                         DISTRICT JUDGE
23                                                      JUDGE
                                                        Dated: May 20, 2020.
24                                                      DATED: _________________________

25
26
27
28                                                  2
